Citation Nr: 0608195	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-27 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a psychiatric disorder.

In January 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is in the claims file.

The claim of entitlement to service connection for 
psychiatric disorder is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when additional action is necessary on the part 
of the appellant.


FINDINGS OF FACT

1.  In a May 1980 decision of the Board, entitlement to 
service connection for a psychiatric disorder was denied.  

2.  The veteran's request to reopen his claim for a 
psychiatric disorder was received in June 2000.

3.  Since the May 1980 Board decision, new and material 
evidence, i.e., evidence that was not previously submitted to 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has been added to the record.


CONCLUSION OF LAW

Evidence received since the final May 1980 Board decision 
which denied service connection for a psychiatric disorder is 
new and material; thus, the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The Board has considered the provisions of the VCAA.  
However, the Board need not discuss the limited application 
of the VCAA in this new and material evidence claim, given 
the favorable disposition of that issue as decided herein.  
Moreover, the veteran was notified of what the evidence must 
show to establish entitlement to service connection for a 
psychiatric disorder, and what information and evidence was 
needed to support the claim, in correspondence dated in 
January 2001.  The claim of entitlement to service connection 
for a psychiatric disorder on the merits is the subject of 
the Remand below.

II.  Factual Background

The veteran's service medical records (SMRs) are entirely 
negative for any complaints, treatment, or diagnosis of a 
mental/psychiatric disorder.  The March 1972 separation 
examination reflects that psychiatric evaluation was normal.  

The veteran filed an initial claim for "nerves" in October 
1973.  VA records show that the veteran was hospitalized from 
August to September 1973, at which time it was noted that he 
had no history of a previous psychiatric disorder or 
admissions.  An acute episode of schizophrenia was diagnosed.  
That claim was denied by the RO in a November 1973 rating 
action, which was not appealed.

VA records showed that the veteran was subsequently 
hospitalized from September to November 1973, again for 
treatment of acute episode of schizophrenia.  At that time, 
it was noted that he had no history of a psychiatric 
disorder; it was commented that his condition may have begun 
a year or so previously.  A November 1973 VA examination 
report shows that schizophrenic reaction was diagnosed.

A December 1977 VA examination report reveals that a 
diagnosis of schizophrenia reaction, in fair remission, was 
made.

The veteran presented testimony at a hearing held at the RO 
in September 1979.  He indicated that prior to his August 
1973 VA treatment he had received psychiatric treatment, he 
believed from a VA medical facility in Atlanta or Decatur, 
GA.  

Records from the DeKalb County Mental Health Services show 
that the veteran was treated there from 1977 and 1979, and 
that an examination by two psychologists in 1977 revealed 
diagnoses of pseudo-neurotic schizophrenia and severe 
obsessive-compulsive reaction.

In May 1980, the Board reopened the claim and denied service 
connection for a psychiatric disorder, reasoning that there 
was no evidence of a psychiatric disorder in service or 
within the first post-service year, and no evidence presented 
which indicated that a nervous disorder was attributable to 
the veteran's period of service.  

Evidence received after that final Board decision shows that 
schizophrenia was diagnosed upon VA examinations in April 
1981 and January 1992.  

Records from the Georgia Department of Corrections received 
in October 1990 show that the veteran received psychiatric 
treatment from 1983 to 1990, with a noted history of paranoid 
schizophrenia since 1977.  A note dated September 1983 
indicates that the veteran had a history of psychiatric 
treatment dating back to 1970.

In June 2002, the veteran filed to reopen his service 
connection claim for a psychiatric disorder.

Records from the Georgia Regional Hospital show that the 
veteran was treated there in 1974 for symptoms including 
confusion, loose associations, hostility, and violence, being 
diagnosed with an acute psychotic episode.

Upon request for information, Grady Memorial Hospital was 
unable to find any treatment records for the veteran.

In August 2002, records were received from Central State 
Hospital which show that the veteran was initially admitted 
in 1976 and discharged in January 1977, at which time no 
mental disorder was diagnosed.  In September and October 
1978, he was hospitalized and treated for schizophrenia.  
Records show periodic treatment there for schizophrenia 
through mid-1983.

The veteran presented testimony at a hearing held at the RO 
in February 2004.  At that time, the veteran reported that 
sometime between April and December 1972 he had been treated 
at the VA Medical Center (VAMC) in Decatur, GA.  

VA records dated from 1998 to 2004 show continued treatment 
for chronic paranoid schizophrenia and schizoaffective 
disorder.

The veteran presented testimony at a Travel Board hearing in 
January 2006.  The veteran reported that he was initially 
treated for a psychiatric disorder at DeKalb County Hospital 
in 1972, at which time he was treated for a nervous condition 
and combat fatigue.  

III.  Pertinent Law and Regulations

In order to prevail on the issue of service connection for a 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).  In addition, service 
connection may be granted for certain chronic disabilities, 
such as psychosis, if any such disorder is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2005)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  (His request to 
reopen the claim was received in June 2000.)  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

IV.  Analysis

The appellant maintains that new and material evidence has 
been submitted with which to reopen and grant his claim for a 
psychiatric disorder.


As noted above, in May 1980, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  That decision is final.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 285.  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Since the May 1980 decision of the Board, the most 
significant evidence submitted consists of: (1) VA records 
which show that a current diagnosis of a psychiatric 
disorder, variously diagnosed as chronic, paranoid 
schizophrenia and schizoaffective disorder; and (2) hearing 
testimony from the veteran given in both 2004 and 2006 to the 
effect that his initial psychiatric treatment began in 1972 
at VAMC in Decatur, GA, and/or at the Dekalb General 
Hospital.  Records from the Dekalb Hospital were requested in 
March 2001 and January 2002 but were never received, as it 
was explained that proper procedures had not been followed.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed, at this 
threshold stage.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).  The aforementioned evidence is new, in that it 
was not previously of record.  This evidence is also material 
to the claim, as it bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant.  

In connection with evidence previously assembled which 
currently shows that the veteran's earliest psychiatric 
treatment was in August 1973, just a little more than a year 
after his discharge from service in April 1972, this evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, supra (indicating 
low threshold required to establish new and material 
evidence).  Accordingly, we conclude that the evidence 
submitted subsequent to the May 1980 decision of the Board is 
new and material, and the claim for service connection of a 
psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and the appeal is, to this extent, granted.

REMAND

Once the claim is reopened, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c),(d).

In this case, the veteran has testified that his earliest 
psychiatric treatment was in 1972 at either or both the VAMC 
in Decatur, GA, or at the Dekalb General Hospital.  Records 
from the Dekalb Hospital were requested in March 2001 and 
January 2002, but were never received.  In January 2002, a 
response was received from Dekalb Hospital indicating that a 
valid patient authorization form, signed and dated by the 
veteran or his legal guardian, was required to obtain such 
records.  No follow-up in this regard was ever undertaken.  
The Board also believes that a request for records from the 
VAMC in Decatur, GA, from 1972 forward should be undertaken.  
Accordingly, the Board believes that additional evidentiary 
development would be helpful in this case, particularly in 
order to determine the specific diagnosis, and the etiology, 
of the veteran's currently manifested psychiatric disorder. 

In addition, we note that a recent VA psychiatric examination 
has not been conducted on this veteran.  In this case, an 
examination to include the diagnosis of any currently 
manifested psychiatric condition(s), with an opinion as to 
whether any currently manifested psychiatric disorder was 
incurred in service or within the first post-service year, or 
whether a currently manifested psychiatric disorder is 
etiologically related to service, would prove helpful in this 
case, and therefore one will be ordered.  The Board notes 
that, as PTSD has never been diagnosed, a PTSD examination 
will not be requested at this point.

In addition, the Board was unable to locate a duty-to-assist 
letter which fully apprised the veteran of the provisions of 
the VCAA pursuant to this claim; although it appears that 
duty-to-assist letters were issued in January 2001 and 
January 2002.  It is not clear that those letters related to 
this claim, or were complete enough to amount to adequate 
notice.  In any event, since this case is being remanded, the 
RO will have the opportunity to assure full VCAA compliance, 
to include any action necessitated by the recent decision of 
the Court of Appeals for Veterans Claims in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (March 3, 2006), as to 
the provision of more extensive notice in claims for 
compensation, e.g., regarding potential downstream issues 
such as disability rating and effective date.

Accordingly, while the Board regrets the additional delay, in 
order to afford the veteran due process the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following action:

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his service 
connection claim for a psychiatric 
disorder on the merits, and provide 
information as to the relative duties of 
the VA and the veteran in obtaining 
relevant evidence, pursuant to the VCAA 
and any other applicable legal authority.

2.  The RO should request VA medical 
records of any treatment of the veteran 
at the VAMC in Decatur, GA, for the 
period extending from 1972 to 1975.  

3.  The RO should also request records of 
any psychiatric treatment of the veteran 
at the Dekalb County General Hospital, 
dated from 1972 to 1975.  The procedures 
for obtaining records as explained in the 
January 2002 letter from that facility 
(which is of record) should be followed.

4.  After the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.

a.  If the veteran is found to have a 
psychiatric diagnosis, the examiner is 
requested to render an opinion as to 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or less than likely 
(i.e., a probability of less than 50 
percent) that any such diagnosed 
psychiatric disorder was incurred or 
aggravated during military service, 
and, if not, whether a psychosis was 
manifested during the first post-
service year.  

b.  The examiner is requested to 
address the previous medical 
examination reports and records in the 
veteran's claims file, which at this 
point reflect that his earliest 
treatment was received in August 1973, 
a little more than a year after his 
discharge from service in April 1972; 
as well as any new records added to 
the file which may show that the 
earliest treatment was prior to that 
time.

c.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination, for a proper 
understanding of the veteran's medical 
history.  The examination report 
should reflect that such a review of 
the claims file was made.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of an underlying 
condition which pre-existed service, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

f.  If it cannot be determined whether 
the veteran's claimed psychiatric 
disorder was incurred or aggravated 
during service, or whether a psychotic 
disorder was manifested within the 
first post-service year, on a medical 
or scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why this is so.

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development if necessary, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


